Per Curiam.
Defendant, while living with Orville Shirk, a friend, wrote a $37 check to himself on one of Shirk’s checks, indorsed, and cashed it at a drive-in bank. He was arrested and charged with uttering and publishing as true a forged check contrary to MCLA § 750.249 (Stat Ann 1962 Rev § 28.446).
At arraignment, defendant pleaded guilty to the offense charged.
On appeal, defendant contends that the plea was made with some reservation or qualification of the intent to defraud and, therefore, the plea was not intelligently and under standingly made and should not have been accepted by the court.
The pertinent part of the transcript concerning this claim is as follows:
“Q. And I will show you a photocopy of said cheek and ask you if you recognize it?
“A. Yes, sir.
“Q. Is that the check that you filled out?
“A. Yes.
“Q. And did you write the name William L. Swartz on it?
“A. Yes, sir.
“Q. And did you sign the name Orville Shirk to it?
“A. Yes.
# # *
“Q. And you were not given any permission to sign this name Orville A. Shirk on there?
“A. No.
“Q. Of course, you knew that it was a violation of the law?
*654“A. Yes.
“Q. And that this is what is known as forgery?
“A. Yes.
# # #
“Q. Why are you pleading guilty today?
“A. Because I am guilty. That’s why.
“Q. And you want the court to accept your plea?
“A. Yes, sir.
•ir
“The Court: You knew, did you not, that when the check went through the hank that Shirk would he out $37 ?
“Defendant Swarts: Yes, sir.
“The Court: So that in effect you were cheating him to that extent?
“Defendant Swarts: Yes.
“The Court: Did you have any arrangement with him [Shirk] * * * to reimburse him for the $37 ?
“Defendant Swarts: I asked him about it and he said okay.
“The Court: When?
“Defendant Swarts: In jail.
“The Court: After you did it?
“Defendant Swarts: After I did it.
“The Court: Did you have any arrangement "with him before you did it?
“Defendant Swarts: No.”
By admission, there was no arrangement for repayment at the time of the criminal act. Under these circumstances the trial judge properly inferred the necessary felonious intent to support the charge of uttering and publishing as true a forged check. The record in this case clearly indicates a substantial, factual basis for the acceptance of defendant’s guilty plea. People v. Bartlett (1969), 17 Mich App 205; People v. Seifert (1969), 17 Mich App 187.
It is also clear, from the substance of the plea that defendant was pleading guilty because he was in fact *655guilty. At the time of the plea acceptance and sentencing there was no assertion hy defendant of innocence nor is there, in the record, any indication of a miscarriage of justice. People v. Dunn (1968), 380 Mich 693; People v. Temple (1970), 23 Mich App 651, 662.
Affirmed.